The appeal is from final decree dismissing bill of complaint on final hearing after testimony has been duly taken and considered.
Even if the bill of complaint stated a good cause of action, which we do not decide because its sufficiency was not attacked, the evidence utterly failed to support any legal ground for the granting of the relief sought. *Page 420 
The entire record discloses no reversible error and the decree is affirmed.
So ordered.
Affirmed.
BROWN, C. J., BUFORD, CHAPMAN and ADAMS, J. J., concur.